--------------------------------------------------------------------------------

EXHIBIT 10.15

 
EXHIBIT “A”
 
TO LOAN AGREEMENT DATED OCTOBER 12, 2007 BETWEEN
SKYE INTERNATIONAL, INC. AND PERRY D. AND ROSE LOGAN
 

--------------------------------------------------------------------------------

 
THE SALE, TRANSFER OR OTHER DISPOSITION OF THIS NOTE, OR OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF, IS RESTRICTED.
 
SKYE International, Inc.
 
15% CONVERTIBLE SECURED PROMISSORY NOTE
1-YEAR MATURITY (OPTIONAL 2-YEAR MATURITY)

 

US  $100,000.00 
October 12, 2007
Phoenix, Arizona, USA  

 
FOR VALUE RECEIVED, Skye International, Inc., a Nevada corporation with offices
at 770 1East Gray Road, Suite 4, Scottsdale, Arizona 85260 (the "Company"),
hereby promises unconditionally, as of October 12, 2007 (the “Effective Date”),
to pay to the order of Perry D. Logan and Rose Logan, husband and wife, as joint
tenants with the right of survivorship, P.O. Box 35080, Las Vegas, Nevada 89133
(“Holder”), the principal amount of One Hundred Thousand Dollars (US
$100,000.00) together with interest on the principal balance outstanding from
time to time under this instrument ("Note"), from and including the date hereof,
until, but excluding, the date of payment, at a per annum rate equal to the
"Stated Interest Rate" specified in Section 1(a), or, to the extent applicable,
at the "Default Interest Rate" specified in Section 1(b), in accordance with the
following terms and conditions:
 
1.    Contracted For Rate of Interest. The contracted for rate of interest of
the indebtedness evidenced by this Note shall include and consist of the
following, as applicable:
 
(a)          Stated Interest Rate. The "Stated Interest Rate" shall equal
Fifteen Percent (15%) per annum, calculated on the basis of the actual number of
days elapsed, assuming a 365-day year, applied to the outstanding principal
balance of this Note from time to time. The principal balance outstanding
hereunder shall bear interest at the Stated Interest Rate from the date of
issuance of this Note through the date that is one day prior to the first to
occur of the following events: (i) the unpaid principal balance, together with
all accrued interest and other amounts payable hereunder, have been paid in
full; (ii) the unpaid principal balance, together with all accrued interest and
other amounts payable hereunder, have been converted into shares of the
Company’s common stock as permitted in accordance with Section 7; or (iii) the
passage of ten (10) days following the occurrence of one or more uncured Events
of Default as defined in Section 4.
 
(b)          Default Interest Rate. The "Default Interest Rate" shall equal
Eighteen Percent (18%) per annum, calculated on the basis of the actual number
of days elapsed, assuming a 365-day year, applied to the outstanding principal
balance of this Note from time to time. The principal balance outstanding
hereunder shall bear interest at the Default Interest Rate beginning eleven (11)
days after the date of occurrence of any uncured Event of Default, as defined in
Section 4, and continuing until the first to occur of the following events: (i)
the unpaid principal balance, together with all accrued interest and other
amounts payable hereunder, have been paid in full; or (ii) the unpaid principal
balance, together with all accrued interest and other amounts payable hereunder,
have been converted into shares of the Company’s common stock as permitted in
accordance with Section 7.
 
1

--------------------------------------------------------------------------------


 
(c)          Monthly Payments of Interest Only; Payment in Full on Maturity Date
(or Extended Maturity Date). Interest accrued on the principal balance of this
Note shall be due and payable to Holder monthly, on the first day of each
calendar month, beginning at the start of the first full calendar month
following the Effective Date and continuing on the first day of each month
thereafter until all obligations of the Company under this Note have been paid
in full. The outstanding principal balance of this Note, together with all
accrued but unpaid interest and all additional amounts payable hereunder, shall
be due and payable in full on the date that is exactly one (1) year after the
Effective Date (the "Maturity Date"); provided, however, that the Company shall
not be required to repay such outstanding principal, interest or additional
amounts if and to the extent that this Note has been converted by Holder, at
Holder’s sole option, into shares of the Company's Common Stock as permitted
under Section 7; and provided further, that the Holder unilaterally shall have
the right to extend the Maturity Date by one (1) year (the “Extended Maturity
Date”), upon written notice of such extension given by Holder to Company on or
prior to the Maturity Date; and in the event of such extension, the Note shall
be deemed for all purposes to have been issued originally with a two-year period
of maturity.
 
2.    Application of Payments. All payments received by Holder with respect to
the indebtedness evidenced hereby shall be applied: (i) first to Additional Sums
(as hereinafter defined) and to any other non-interest charges and costs
provided for in this Note; (ii) next, to accrued but unpaid interest at the
Default Interest Rate, if and to the extent applicable; (iii) next, to accrued
but unpaid interest at the Stated Interest Rate; and (iv) finally, to the unpaid
principal balance outstanding hereunder from time to time.
 
3.    Prepayments. Payments of principal hereof may be made at any time, or from
time to time, in whole or in part, prior to the Maturity Date (or the Extended
Maturity Date, as applicable), without penalty, provided that all interest and
other charges accrued through the date of prepayment are also paid in full, in
accordance with Section 2. Notwithstanding any prepayment of principal hereof:
(i) there shall be no change to the Maturity Date (or, if applicable, to the
Extended Maturity Date) or to the amount of payments due hereunder unless
Holder, in its sole and absolute discretion, agrees in writing to such change;
and (ii) no terms and conditions of this Note shall be changed or affected in
any manner whatsoever; and (iii) the Company's obligations hereunder shall
continue in effect, and this Note shall remain outstanding, unless and until
this Note is converted into shares of the Company's Common Stock as permitted
under Section 7, or until the principal balance outstanding hereunder, together
with all accrued interest and other amounts payable hereunder, are paid in full,
upon which, Holder shall deliver to the Company the original executed copy of
this Note, marked "PAID" in bold lettering in a conspicuous location on the
first page and on the signature page hereof.
 
4.    Events of Default; Acceleration. The occurrence of any one or more of the
following events shall constitute an "Event of Default" hereunder, and upon any
such Event of Default, the entire principal balance outstanding hereunder,
together with all accrued interest and other amounts payable hereunder, at the
election of Holder, shall become immediately due and payable, without any notice
to the Company, and without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Company:
 
(a)          Nonpayment of principal, interest or other amounts when the same
become due and payable hereunder, if the Company does not cure such failure to
pay within ten (10) days after the date such payment is due;
 
(b)          The dissolution, winding-up or termination of the existence of the
Company or the sale or disposition of substantially all of the assets of the
Company’s business;
 
(c)          The making by the Company of an assignment for the benefit of its
creditors;
 
(d)          The appointment of (or application for appointment of) a receiver
for the Company, or the involuntary filing against or voluntary filing by the
Company of a petition or application for relief under federal bankruptcy law or
under any similar federal or state law, which is not stayed or dismissed within
90 days of filing, or the issuance of any writ of garnishment, execution or
attachment for service with respect to the Company or any property of the
Company; or
 
(e)          Any other material breach by the Company of the terms and
conditions of this Note.
 
 
2

--------------------------------------------------------------------------------


 
5.    Additional Sums. The Company agrees to pay an effective, contracted for
rate of interest equal to the rate of interest resulting from all interest
payable as provided in this Note plus the additional rate of interest resulting
from the “Additional Sums” as defined in the next sentence. All fees, charges,
goods, things in action and any other sums or things of value, other than the
interest resulting from the Stated Interest Rate and the Default Interest Rate,
as applicable, paid or payable by the Company (collectively, the "Additional
Sums") pursuant to this Note, that may be deemed to constitute interest for the
purpose of any applicable laws that may limit the maximum amount of interest to
be charged by a lender, shall be payable by the Company as, and shall be deemed
actually to be, additional interest; and for such purposes only, the agreed upon
and "contracted for rate of interest" payable under this Note shall be deemed
increased by the rate of interest resulting from the imposition of the
Additional Sums. The Company understands and believes that this transaction
complies with all applicable laws of the State of Arizona; however, if any
interest or other charges in connection with this Note are ever held by a court
of competent jurisdiction to have exceeded the maximum amount of interest
permitted by law, then the Company agrees that: (i) the amount of interest or
charges payable pursuant under this Note shall be reduced to the maximum amount
permitted by law; and (ii) any excess amount previously collected from the
Company in connection with this Note that exceeded the maximum amount permitted
by law shall be credited against the principal balance then outstanding
hereunder.
 
6.           Waivers. Except as set forth in this Note, to the extent permitted
by applicable law, the Company waives and agrees not to assert demand,
diligence, grace, presentment for payment, protest, or notice of nonpayment,
nonperformance, extension, dishonor, maturity, protest, acceleration or default.
No failure to accelerate the indebtedness evidenced hereby upon a default
hereunder, no acceptance of a past-due installment, and no other indulgence
granted from time to time by Holder, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law. Holder may extend the time for payment of, or
renew, this Note; and any such extension, renewal, release or other indulgence
shall not alter or diminish the liability of the Company or any other person or
entity who is or may become liable on this Note except to the extent expressly
set forth in a writing executed by Holder and evidencing or constituting such
extension, renewal, release or other indulgence. No delay or failure of Holder
in exercising any right hereunder shall affect such right, neither shall any
single or partial exercise of any right preclude further exercise thereof.
 
7.           Optional Conversion of All or Part of the Note into Common Stock of
the Company.
 
(a)          Conversion Option of the Holder. The Holder may, at its option (the
“Conversion Option”), convert all or any lesser amount of the unpaid principal
amount of this Note plus all accrued but unpaid interest and Additional Sums
outstanding hereunder into shares of the Company's common stock, par value $.001
per share (the "Common Stock"), at the conversion price ("Conversion Price")
defined below. The right of conversion described in this Section 7(a) shall be
exercisable by the Holder upon presentation by the Holder of written notice to
the Company, along with the surrender of this Note to the Company, in exchange
for the number of shares of Common Stock into which this Note is exchanged. The
option arising under this Section 7(a) shall terminate only upon the Maturity
Date or, if applicable, the Extended Maturity Date.
 
(b)          Conversion Price. Upon any exercise by the Holder of the Conversion
Option described in Section 7(a), the outstanding principal amount of this Note,
plus accrued and unpaid interest thereon, plus all unpaid Additional Sums, shall
be converted into shares of the Company's Common Stock at the rate of
Thirty-Five Cents (US $0.35) per share (the "Conversion Price"), subject to
adjustment as hereinafter provided.
 
(c)          Adjustment Based Upon Stock Dividends, Combination of Shares or
Recapitalization. In the event that the Company, at any time prior to the
termination of the Conversion Option: (i) pays a stock dividend; (ii) subdivides
its outstanding shares of Common Stock into a greater number of shares, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of its shares of Common Stock any other
special capital stock of the Company, the Holder, upon surrender of this Note
for conversion, shall be entitled to receive the number of shares of Common
Stock or other capital stock of the Company that the Holder would have owned or
would have been entitled to receive after the occurrence of any of the events
described above had this Note been converted into the Common Stock immediately
prior to such event.
 
(d)          Adjustment Based Upon Merger or Consolidation. In case of any
consolidation or merger to which the Company is a party (other than a merger in
which the Company is the surviving entity and that does not result in any
reclassification of or change in the outstanding Common Stock of the Company),
or in case of any sale or conveyance to another person of the property of the
Company as an entirety or substantially as an entirety, the Holder shall have
the right to convert this Note into the kind and amount of securities and
property receivable upon such consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock into which such Note would have
been convertible immediately prior thereto.
 
3

--------------------------------------------------------------------------------


 
(e)          Corporate Status of Shares to be Issued. All shares of the
Company's Common Stock that are issued upon the conversion of this Note shall,
upon issuance, be fully paid and non-assessable.
 
(f)          Issuance of Stock Certificate. Upon any conversion of this Note,
the Company promptly shall issue to the Holder a certificate or certificates
representing the number of shares of its Common Stock to which the conversion
relates.
 
(g)          Status of Holder of Note. This Note shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company or to any
rights whatsoever except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this Note or the shares issuable upon the
conversion hereof unless and until this Note is converted. Upon any conversion
of this Note, the Holder shall, to the extent permitted by law, be deemed to be
the holder of record of the shares of Common Stock issuable upon such
conversion, notwithstanding that the stock transfer books of the Company may be
closed or that the certificates representing such shares of Common Stock may not
yet actually have been delivered.
 
(h)          Reserve of Shares. The Company shall reserve at all times out of
its authorized shares of Common Stock a number of shares sufficient to enable it
to comply with its obligation to issue shares of Common Stock upon the
conversion of this Note.
 
(i)            Status Under Securities Laws.
 
(i)           Restricted Securities. This Note is, and the shares of Common
Stock issuable upon conversion hereof shall be, "restricted securities" within
the meaning of SEC Rule 144 promulgated under the Securities Act of 1933 (the
"1933 Act"). Holder acknowledges and agrees that it is acquiring this Note and,
upon conversion, the shares of Common Stock, without a view to the public
distribution or resale of the Note or such shares in violation of applicable
federal or state securities laws.
 
(ii)           No Registration. This Note has not been, and the shares of Common
Stock issuable upon conversion hereof will not be, registered under the 1933 Act
or under the securities laws of any other jurisdiction; and therefore, Holder
must be able to hold the Note or the shares indefinitely without any transfer,
sale or other disposition, unless they are subsequently registered under the
1933 Act and under the securities laws of other applicable jurisdictions or, in
the opinion of counsel to the Company, registration is not required under such
Act or laws as the result of an available exemption from registration.
 
(iii)          Legend. There shall be endorsed on the certificates evidencing
any shares issued upon the conversion of this Note a legend substantially to the
following effect:
 
"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED; AND AS A RESULT, SUCH SHARES ARE 'RESTRICTED
SECURITIES' AS DEFINED BY SEC RULE 144 PROMULGATED UNDER THAT ACT. THE SHARES
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT REGISTERING THE SHARES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR, IN LIEU THEREOF, WITHOUT AN OPINION OF COUNSEL FOR THIS
COMPANY TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THAT ACT. WITHOUT
LIMITING THE FOREGOING, THE SHARES MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF WITHOUT AN OPINION OF COUNSEL FOR THE COMPANY TO THE EFFECT THAT
SUCH TRANSFER, SALE OR OTHER DISPOSITION DOES NOT VIOLATE THE SECURITIES LAWS OF
ANY JURISDICTION OR THE RULES AND REGULATIONS THEREUNDER."
 
4

--------------------------------------------------------------------------------


 
8.           General Provisions.
 
(a)          Severability. If any provision hereof is invalid or unenforceable,
the other provisions hereof shall remain in full force and effect and shall be
construed so as to effectuate the other provisions hereof.
 
(b)          Amendment. This Note may not be changed, modified or terminated,
neither shall any provision of this Note be waived, except by an agreement in
writing signed by the party to be charged.
 
(c)          Binding Nature of Note; Assignment. The provisions of this Note
shall be binding upon the Holder and the Company, and shall inure to the benefit
of and bind the respective successors and assigns of the Holder and the Company.
Neither the Company nor the Holder may assign or transfer this Note or assign or
delegate any of his or its respective rights or obligations hereunder without
the prior written consent of the other party in each instance.
 
(d)          Waiver of Jury Trial; Enforcement Costs and Expenses to be Borne by
the Company. The Company and the Holder hereby mutually and irrevocably waive
their right to a jury trial of any dispute that may arise out of or in
connection with this Note, the parties instead irrevocably agreeing that any
such dispute shall be resolved by a court of competent jurisdiction sitting
without a jury. The Company agrees to pay all costs of enforcement of this Note,
including, without limitation, attorneys’ fees and other costs incurred by
Holder in addressing its claims against the Company hereunder, regardless of
whether a lawsuit is actually filed; and the Company agrees to pay all of
Holder’s costs of preparation for suit, and proceeding with a suit, plus any and
all additional attorney and other fees and costs Holder may incur in any
proceeding under any bankruptcy or other similar federal or state law in
connection with the obligations evidenced hereby. In the event of any court
proceeding, court costs and attorneys’ fees shall be set by the court and not by
a jury and shall be included in any judgment obtained by the Holder.
 
(e)          Time of Essence. Time is of the essence of this Note and each and
every provision hereof.
 
(f)           Controlling Law; Jurisdiction; Venue. This Note and all questions
relating to its validity, interpretation, performance, and enforcement shall be
governed by and construed in accordance with the laws of the State of Arizona,
notwithstanding any conflicts-of-law provisions to the contrary. Any suit,
action or proceeding against the Company with respect to this Note may be
brought in the Superior Court of Arizona located in Maricopa County, Arizona, or
in the United States District Court for the District of Arizona, as Holder, in
Holder’s sole discretion, may elect; and the Company hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. The Company hereby irrevocably waives any objections the
Company may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note that may be brought in any
such courts, and the Company further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(g)          Notices. All notices, requests, demands and other communications
required or permitted under this Note shall be in writing and shall be deemed to
have been duly given, made, and received: (i) when delivered against receipt;
(ii) upon receipt of a facsimile transmission; (iii) one day following the day
of deposit thereof, with delivery charges prepaid, with a national overnight
delivery service; or (iv) three business days following the day of deposit
thereof, with the United States Postal Service, by regular first class,
certified or registered mail, return receipt requested, postage prepaid, in each
case addressed as set forth in the first paragraph of this Note. Either party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section 8(g) for the giving of notice.
 
(h)          Section Headings. The Section headings in this Note are for
convenience only; they form no part of this Note and shall not affect its
interpretation.

 
5

--------------------------------------------------------------------------------

 

(i)           Number of Days. In computing the number of days for purposes of
this Note, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday, then the final day shall be deemed to be the next day that is
not a Saturday, Sunday or holiday.
 
(j)           Loss or Destruction of Note. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Note, or in the case of loss, theft or destruction of an indemnity
satisfactory to it, and in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver a new Note of
like tenor and date.
 
(k)          Construction. The Company and Holder participated in the drafting
of this Note, and this Note was reviewed by the respective legal counsel for the
Company and Holder. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be applied to the
interpretation of this Note. The language of this Note shall be construed as a
whole according to its fair meaning. The word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, without
limitation.” No inference in favor of, or against, the Company or Holder shall
be drawn from the fact that one party has drafted any portion hereof.
 
(l)           First Priority Security Interest Granted in All the Company’s
Assets to Secure Performance. The performance of the Company’s obligations under
this Note and under the Loan Agreement have been secured by a first priority
security interest granted by the Company to the Holder, as more particularly
specified in that certain Security Agreement between the Company and Holder,
made and delivered of even date with the Loan Agreement.
 
IN WITNESS WHEREOF, the Company and the Holder have caused this Note to be duly
executed, delivered and accepted as of the Effective Date.
 

  Company           SKYE INTERNATIONAL, INC., a    
Nevada corporation
               
 
By:
/s/  Mark D. Chester             Name: Mark D. Chester             Its: Chairman
         

 

ACCEPTED AND AGREED:            
By:
/s/  Perry D. Logan    
Perry D. Logan
        By: /s/  Rose Logan    
Rose Logan
 

 
 
6

--------------------------------------------------------------------------------